*731Appeal by the defendant from a resentence of the Supreme Court, Queens County (Módica, J.), imposed May 11, 2012, upon his conviction of rape in the first degree, sodomy in the first degree, sexual abuse in the first degree (three counts), and burglary in the second degree, upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Katz, J.) on June 17, 2002.
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, his resentencing to a term that included the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law, since, at the time he was resentenced, he had not yet completed the sentence of imprisonment originally imposed upon him (see People v Lingle, 16 NY3d 621, 630 [2011]; People v Quinones, 103 AD3d 756 [2013]; People v Lovett, 102 AD3d 812 [2013]; People v Harris, 86 AD3d 543 [2011]). Mastro, J.P., Balkin, Sgroi and Hinds-Radix, JJ., concur.